Exhibit 10.2

 

EXCHANGE AND REGISTRATION RIGHTS AGREEMENT

 

Dated as of October 16, 2012

by and among

 

Tenet Healthcare Corporation

 

and

 

Barclays Capital Inc.

Merrill Lynch, Pierce, Fenner & Smith Incorporated

Citigroup Global Markets Inc.

Wells Fargo Securities, LLC

Goldman, Sachs & Co.

Morgan Stanley & Co. LLC

and

Scotia Capital (USA) Inc.

 

As the Initial Purchasers

 

This Exchange and Registration Rights Agreement (this “Agreement”) is made and
entered into as of October 16, 2012, by and among Tenet Healthcare Corporation,
a Nevada corporation (the “Company”), and Barclays Capital Inc., Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Citigroup Global Markets Inc., Wells Fargo
Securities, LLC, Goldman, Sachs & Co., Morgan Stanley & Co. LLC and Scotia
Capital (USA) Inc. (collectively, the “Initial Purchasers”). Each of the Initial
Purchasers has agreed to purchase the Company’s 6.75% Senior Notes due 2020 (the
“Initial Notes”), pursuant to the Purchase Agreement, dated October 1, 2012, by
and among the Company and Barclays Capital Inc., Merrill Lynch, Pierce, Fenner &
Smith Incorporated, Citigroup Global Markets Inc. and Wells Fargo Securities,
LLC, as representatives of the Initial Purchasers (the “Purchase Agreement”).

 

In order to induce the Initial Purchasers to purchase the Initial Notes, the
Company has agreed to provide the registration rights set forth in this
Agreement. The execution and delivery of this Agreement is a condition to the
obligations of the Initial Purchasers under the Purchase Agreement. Capitalized
terms used herein and not otherwise defined shall have the meaning assigned to
them in the Indenture, dated as of November 6, 2001, or the Sixteenth
Supplemental Indenture, dated as of October 16, 2012, between the Company and
The Bank of New York Mellon Trust Company, N.A., as successor trustee to The
Bank of New York, relating to the Initial Notes and the Exchange Notes (as
defined below).

 

The parties hereby agree as follows:

 

SECTION 1. DEFINITIONS

 

As used in this Agreement, the following capitalized terms shall have the
following meanings:

 

Affiliate shall have the meaning set forth in Rule 144 of the Securities Act.

 

--------------------------------------------------------------------------------


 

Base Interest shall mean the interest that would otherwise accrue on the Notes
under the terms thereof and the Indenture, without giving effect to the
provisions of this Agreement.

 

Broker-Dealer shall mean any broker or dealer registered with the Commission
under the Exchange Act.

 

Business Day shall mean each Monday, Tuesday, Wednesday, Thursday and Friday
that is not a day on which banking institutions in New York City are authorized
or obligated by law or executive order to close.

 

Closing Date shall mean the date on which the Initial Notes are initially
issued.

 

Commission shall mean the United States Securities and Exchange Commission or
any other federal agency at the time administering the Exchange Act or the
Securities Act, whichever is the relevant statute for the particular purpose.

 

Consummate: an Exchange Offer shall be deemed “Consummated” for purposes of this
Agreement upon the occurrence of (a) the filing and effectiveness under the
Securities Act of the Exchange Offer Registration Statement relating to the
Exchange Notes to be issued in the Exchange Offer, (b) the maintenance of such
Exchange Offer Registration Statement continuously effective and the keeping of
the Exchange Offer open for a period not less than the period required pursuant
to Section 3(b) hereof and (c) the delivery by the Company to the Registrar
under the Indenture of Exchange Notes in the same aggregate principal amount as
the aggregate principal amount of Initial Notes validly tendered by Holders
thereof and accepted by the Company pursuant to the Exchange Offer.

 

Consummation Deadline shall have the meaning set forth in Section 3(b) hereof.

 

Effectiveness Deadline shall have the meanings set forth in Section 3(a) and
4(a) hereof.

 

Exchange Act shall mean the Securities Exchange Act of 1934, or any successor
thereto, as the same may be amended from time to time.

 

Exchange Notes shall mean the Company’s 6.75% Senior Notes due 2020, to be
issued pursuant to the Indenture (i) in the Exchange Offer or (ii) as
contemplated by Section 4 hereof.

 

Exchange Offer shall mean the exchange and issuance by the Company of a
principal amount of Exchange Notes (which shall be registered pursuant to the
Exchange Offer Registration Statement) equal to the outstanding principal amount
of Initial Notes that are validly tendered by Holders and accepted by the
Company in connection with such exchange and issuance.

 

Exchange Offer Registration Statement shall mean the Registration Statement
relating to the Exchange Offer, including the related Prospectus.

 

Exempt Resales shall mean the transactions in which the Initial Purchasers
propose to sell the Initial Notes to certain “qualified institutional buyers,”
as such term is defined in Rule 144A under the Securities Act and pursuant to
Regulation S under the Securities Act.

 

Filing Date shall mean the date of the filing of the Exchange Offer Registration
Statement or the Shelf Registration Statement, as the case may be, with the
Commission.

 

--------------------------------------------------------------------------------


 

Filing Deadline shall have the meanings set forth in Sections 3(a) and 4(a)
hereof.

 

Holders shall have the meaning set forth in Section 2 hereof.

 

Indemnified Person shall have the meaning set forth in Section 8(a) hereof.

 

Indenture shall mean the Indenture, dated as of November 6, 2001, between the
Company and The Bank of New York Mellon Trust Company, N.A., as successor
trustee to The Bank of New York, as supplemented by the Sixteenth Supplemental
Indenture on October 16, 2012, as the same may be amended from time to time.

 

Liabilities shall have the meaning set forth in Section 8(a) hereof.

 

Notes shall mean, collectively, the Initial Notes to be issued and sold to the
Initial Purchasers, and securities issued in exchange therefore or in lieu
thereof pursuant to the Indenture.

 

Offering Memorandum shall mean the offering memorandum, dated as of October 1,
2012, prepared in connection with the offer and sale of the Initial Notes.

 

Prospectus shall mean the prospectus included in a Registration Statement at the
time such Registration Statement is declared effective, as amended or
supplemented by any prospectus supplement and by all other amendments thereto,
including post-effective amendments, and all material incorporated by reference
into such Prospectus.

 

Recommencement Date shall have the meaning set forth in Section 6(d) hereof.

 

Registration Default shall have the meaning set forth in Section 5 hereof.

 

Registration Statement shall mean any registration statement of the Company
relating to (a) an offering of Exchange Notes pursuant to an Exchange Offer or
(b) the registration for resale of Transfer Restricted Securities pursuant to
the Shelf Registration Statement, in each case, (i) that is filed pursuant to
the provisions of this Agreement and (ii) including the Prospectus included
therein, all amendments and supplements thereto (including post-effective
amendments) and all exhibits and material incorporated by reference therein.

 

Rule 144 shall mean Rule 144 promulgated under the Securities Act.

 

Securities Act shall mean the Securities Act of 1933, or any successor thereto,
as the same may be amended from time to time.

 

Shelf Registration Statement shall have the meaning set forth in Section 4
hereof.

 

Special Interest shall have the meaning set forth in Section 5 hereof.

 

Suspension Notice shall have the meaning set forth in Section 6(d) hereof.

 

TIA shall mean the Trust Indenture Act of 1939 (15 U.S.C. Section 77aaa-77bbbb)
as in effect on the date of the Indenture.

 

Transfer Restricted Securities shall mean (a) each Initial Note, until the
earliest to occur of (i) the date on which such Initial Note is exchanged in the
Exchange Offer for an Exchange Note

 

--------------------------------------------------------------------------------


 

which is entitled to be resold to the public by the Holder thereof without
complying with the prospectus delivery requirements of the Securities Act,
(ii) the date on which such Initial Note has been disposed of in accordance with
a Shelf Registration Statement (and the purchasers thereof have been issued
Exchange Notes), or (iii) the date on which such Initial Note is sold pursuant
to Rule 144 under the Securities Act and (b) each Exchange Note held by a
Broker-Dealer until the date on which such Exchange Note is disposed of by a
Broker-Dealer pursuant to the “Plan of Distribution” contemplated by the
Exchange Offer Registration Statement (including the delivery of the Prospectus
contained therein).

 

SECTION 2. HOLDERS

 

A Person is deemed to be a holder of Transfer Restricted Securities (each, a
“Holder”) whenever such Person owns Transfer Restricted Securities.

 

SECTION 3. REGISTERED EXCHANGE OFFER

 

(a) Unless the Exchange Offer shall not be permitted by applicable federal law
(after the procedures set forth in Section 6(a)(i) below have been complied
with) or the policies, rules or regulations of the Commission, the Company shall
(i) cause the Exchange Offer Registration Statement to be filed with the
Commission within 30 days after the earlier of (a) the date of filing of the
Company’s Quarterly Report on Form 10-Q for the quarter ended September 30, 2012
and (b) the date on which such report should have been timely filed under the
Securities Act (such 30th day being the “Filing Deadline”), (ii) use its
commercially reasonable efforts to cause such Exchange Offer Registration
Statement to become effective at the earliest possible time, but in no event
later than 360 days after the date of the Offering Memorandum (such 360th day
being the “Effectiveness Deadline”), (iii) in connection with the foregoing,
(A) file all pre-effective amendments to such Exchange Offer Registration
Statement as may be necessary in order to cause it to become effective,
(B) file, if applicable, a post-effective amendment to such Exchange Offer
Registration Statement pursuant to Rule 430A under the Securities Act and
(C) cause all necessary filings, if any, in connection with the registration and
qualification of the Exchange Notes to be made under the Blue Sky laws of such
jurisdictions as are necessary to permit Consummation of the Exchange Offer, and
(iv) as soon as practicable following the effectiveness of such Exchange Offer
Registration Statement, use its commercially reasonable efforts to commence and
Consummate the Exchange Offer. The Exchange Offer shall be on the appropriate
form permitting (i) registration of the Exchange Notes to be offered in exchange
for the Initial Notes that are Transfer Restricted Securities and (ii) resales
of Exchange Notes by Broker-Dealers that tendered into the Exchange Offer
Initial Notes that such Broker-Dealer acquired for its own account as a result
of market making activities or other trading activities (other than Initial
Notes acquired directly from the Company or any of its Affiliates) as
contemplated by Section 3(c) below.

 

(b) The Company shall use its commercially reasonable efforts to cause the
Exchange Offer Registration Statement to be effective continuously, and shall
keep the Exchange Offer open for a period of not less than the minimum period
required under applicable federal and state securities laws to Consummate the
Exchange Offer; provided, however, that in no event shall such period be less
than 20 Business Days. The Company shall cause the Exchange Offer to comply with
all applicable federal and state securities laws. No securities other than the
Exchange Notes shall be included in the Exchange Offer Registration Statement.
The Company

 

--------------------------------------------------------------------------------


 

shall use its commercially reasonable efforts to cause the Exchange Offer to be
Consummated on the earliest practicable date after the Exchange Offer
Registration Statement has become effective but in no event later than 30
Business Days thereafter, unless required by applicable law or the policies,
rules or regulations of the Commission (the last day of such period being the
“Consummation Deadline”).

 

(c) The Company shall include a “Plan of Distribution” section in the Prospectus
contained in the Exchange Offer Registration Statement and indicate therein that
any Broker-Dealer who holds Transfer Restricted Securities that were acquired
for the account of such Broker-Dealer as a result of market-making activities or
other trading activities (other than Initial Notes acquired directly from the
Company or any Affiliate of the Company), may exchange such Transfer Restricted
Securities pursuant to the Exchange Offer. Such “Plan of Distribution” section
shall also contain all other information with respect to such sales by such
Broker-Dealers that the Commission may require in order to permit such sales
pursuant thereto, but such “Plan of Distribution” shall not name any such
Broker-Dealer or disclose the amount of Transfer Restricted Securities held by
any such Broker-Dealer, except to the extent required by the Commission as a
result of a change in policy, rules or regulations after the date of this
Agreement.

 

Because such Broker-Dealer may be deemed to be an “underwriter” within the
meaning of the Securities Act and must, therefore, deliver a prospectus meeting
the requirements of the Securities Act in connection with its initial sale of
any Exchange Notes received by such Broker-Dealer in the Exchange Offer, the
Company shall permit the use of the Prospectus contained in the Exchange Offer
Registration Statement by such Broker-Dealer to satisfy such prospectus delivery
requirement. To the extent necessary to ensure that the Prospectus contained in
the Exchange Offer Registration Statement is available for sales of Exchange
Notes by Broker-Dealers, the Company agrees to use its commercially reasonable
efforts to keep the Exchange Offer Registration Statement continuously
effective, supplemented, amended and current as required by and subject to the
provisions of Section 6(a) and (c) hereof and in conformity with the
requirements of this Agreement, the Securities Act and the policies, rules and
regulations of the Commission as announced from time to time, for a period of
180 days from the Consummation Deadline or such shorter period as will terminate
when all Transfer Restricted Securities covered by such Registration Statement
have been sold pursuant thereto. The Company shall provide sufficient copies of
the latest version of such Prospectus to such Broker-Dealers, promptly upon
request, and in no event later than two Business Days after such request, at any
time during such period.

 

SECTION 4. SHELF REGISTRATION

 

(a) Shelf Registration. If (i) the Exchange Offer is not permitted by applicable
law (after the Company has complied with the procedures set forth in
Section 6(a)(i) below) or the policies, rules or regulations of the Commission
or (ii) for any reason the Exchange Offer is not Consummated by the Consummation
Deadline or (iii) if any Holder of Transfer Restricted Securities shall notify
the Company within 20 Business Days following the Consummation of the Exchange
Offer that (A) such Holder was prohibited by applicable law or the policies,
rules or regulations of the Commission from participating in the Exchange Offer;
or (B) such Holder may not resell the Exchange Notes acquired by it in the
Exchange Offer to the public without delivering a prospectus and the Prospectus
contained in the Exchange Offer Registration

 

--------------------------------------------------------------------------------


 

Statement is not appropriate or available for such resales by such Holder; or
(C) such Holder is a Broker-Dealer and holds Initial Notes acquired directly
from the Company or any of its Affiliates, then the Company shall:

 

(x) file, on or prior to 30 days after the earlier of (i) the date on which the
Company determines that the Exchange Offer Registration Statement cannot be
filed as a result of clause (a)(i) above, (ii) the next Business Day following
the Consummation Deadline, if the Exchange Offer is not Consummated by the
Consummation Deadline and (iii) the date on which the Company receives the
notice specified in clause (a)(iii) above (such earlier date, the “Filing
Deadline”), a shelf registration statement pursuant to Rule 415 under the
Securities Act (which may be an amendment to the Exchange Offer Registration
Statement (the “Shelf Registration Statement”)), relating to all Transfer
Restricted Securities, and

 

(y) shall use its commercially reasonable efforts to cause such Shelf
Registration Statement to become effective on or prior to 90 days after the
Filing Date (such 90th day, the “Effectiveness Deadline”).

 

If, after the Company has filed an Exchange Offer Registration Statement that
satisfies the requirements of Section 3(a) above, the Company is required to
file and make effective a Shelf Registration Statement solely because the
Exchange Offer is not permitted under applicable law or the policies, rules or
regulations of the Commission (i.e., as contemplated by clause (a)(i) above),
then the filing of the Exchange Offer Registration Statement shall be deemed to
satisfy the requirements of clause (x) above; provided that, in such event, the
Company shall remain obligated to meet the Effectiveness Deadline set forth in
clause (y).

 

To the extent necessary to ensure that the Shelf Registration Statement is
available for sales of Transfer Restricted Securities by the Holders thereof
entitled to the benefit of this Section 4(a) and the other securities required
to be registered therein pursuant to Section 6(b)(ii) hereof, the Company shall
use its commercially reasonable efforts to keep any Shelf Registration Statement
required by this Section 4(a) continuously effective, supplemented, amended and
current as required by and subject to the provisions of Sections 6(b) and
(c) hereof and in conformity with the requirements of this Agreement, the
Securities Act and the policies, rules and regulations of the Commission as
announced from time to time, for a period of at least two years (as extended
pursuant to Section 6(c)(i)) following the Closing Date, or such shorter period
as will terminate when all Transfer Restricted Securities covered by such Shelf
Registration Statement have been sold pursuant thereto.

 

(b) Provision by Holders of Certain Information in Connection with the Shelf
Registration Statement. No Holder of Transfer Restricted Securities may include
any of its Transfer Restricted Securities in any Shelf Registration Statement
pursuant to this Agreement unless and until such Holder furnishes to the Company
in writing, within 20 days after receipt of a request therefor, the information
specified in Item 507 or Item 508 of Regulation S-K, as applicable, of the
Securities Act for use in connection with any Shelf Registration Statement or
Prospectus or preliminary Prospectus included therein and such other information
as the Company may reasonably request. No Holder of Transfer Restricted
Securities shall be entitled to Special Interest pursuant to Section 5 hereof
relating to a Shelf Registration Statement unless and until such Holder shall
have provided all such information. Each selling Holder agrees to promptly
furnish additional

 

--------------------------------------------------------------------------------


 

information required to be disclosed in order to make the information previously
furnished to the Company by such Holder not materially misleading.

 

SECTION 5. SPECIAL INTEREST

 

If (i) any Registration Statement required by this Agreement is not filed with
the Commission on or prior to the applicable Filing Deadline, (ii) any such
Registration Statement has not been declared effective by the Commission on or
prior to the applicable Effectiveness Deadline, (iii) the Exchange Offer has not
been Consummated on or prior to the Consummation Deadline or (iv) any
Registration Statement required by this Agreement is filed and declared
effective but shall thereafter cease to be effective or fail to be usable for
its intended purpose without being succeeded by a post-effective amendment to
such Registration Statement that cures such failure and that is itself declared
effective promptly (each such event referred to in clauses (i) through (iv), a
“Registration Default”), then the Company hereby agrees to pay to each Holder of
Transfer Restricted Securities affected thereby, as liquidated damages for such
Registration Default, special interest (“Special Interest”), in addition to the
Base Interest, which Special Interest shall accrue at a per annum rate of 0.25%
for the first 90-day period immediately following the occurrence of such
Registration Default, at a per annum rate of 0.50% for the second 90-day period
following the occurrence of such Registration Default, at a per annum rate of
0.75% for the third 90-day period following the occurrence of such Registration
Default and at a per annum rate of 1.0% thereafter for any remaining time period
until all Registration Defaults have been cured; provided that the Company shall
in no event be required to pay Special Interest for more than one Registration
Default at any given time. Notwithstanding anything to the contrary set forth
herein, (1) upon filing of the Exchange Offer Registration Statement (and/or, if
applicable, the Shelf Registration Statement), in the case of (i) above,
(2) upon the effectiveness of the Exchange Offer Registration Statement (and/or,
if applicable, the Shelf Registration Statement), in the case of (ii) above,
(3) upon Consummation of the Exchange Offer, in the case of (iii) above, or
(4) upon the filing of a post-effective amendment to the Registration Statement
or an additional Registration Statement that causes the Exchange Offer
Registration Statement (and/or, if applicable, the Shelf Registration Statement)
to again be declared effective or made usable in the case of (iv) above, the
Special Interest payable with respect to the Transfer Restricted Securities as a
result of such clause (i), (ii), (iii) or (iv), as applicable, shall cease.

 

All accrued Special Interest shall be paid to the Holders entitled thereto, in
the manner provided for the payment of interest in the Indenture, on each
Interest Payment Date, as more fully set forth in the Indenture and the Notes.
Notwithstanding the fact that any securities for which Special Interest is due
cease to be Transfer Restricted Securities, all obligations of the Company to
pay Special Interest with respect to such securities shall survive until such
time as such obligations with respect to such securities shall have been
satisfied in full. Notwithstanding anything contained herein or in the Indenture
to the contrary, the payment of Special Interest shall be the only remedy
available to Holders for any Registration Default.

 

SECTION 6. REGISTRATION PROCEDURES

 

(a) Exchange Offer Registration Statement. In connection with the Exchange
Offer, the Company shall (x) comply with all applicable provisions of
Section 6(c) below, (y) use its commercially reasonable efforts to effect such
exchange and to permit the resale of Exchange Notes by Broker-Dealers that
validly tendered, in the Exchange Offer, Initial Notes that such

 

--------------------------------------------------------------------------------


 

Broker-Dealer acquired for its own account as a result of its market making
activities or other trading activities (other than Initial Notes acquired
directly from the Company or any of its Affiliates) being sold in accordance
with the intended method or methods of distribution thereof, and (z) comply with
all of the following provisions:

 

(i) If, following the date hereof there has been announced a change in the
policies, rules or regulations of the Commission with respect to exchange offers
such as the Exchange Offer, that in the reasonable opinion of counsel to the
Company raises a substantial question as to whether the Exchange Offer is
permitted by applicable law, the Company hereby agrees to use commercially
reasonable efforts to seek a no-action letter or other favorable decision from
the Commission allowing the Company to Consummate an Exchange Offer for such
Transfer Restricted Securities. In connection with the foregoing, the Company
hereby agrees to take such other commercially reasonable actions as may be
requested by the Commission or otherwise required in connection with the
issuance of such decision, including without limitation (A) participating in
telephonic conferences with the Commission, (B) delivering to the Commission
staff an analysis prepared by counsel to the Company setting forth the legal
bases, if any, upon which such counsel has concluded that such an Exchange Offer
should be permitted and (C) diligently pursuing a resolution (which need not be
favorable) by the Commission staff.

 

(ii) As a condition to its participation in the Exchange Offer, each Holder of
Transfer Restricted Securities (including, without limitation, any Holder who is
a Broker-Dealer) shall furnish, upon the request of the Company, prior to the
Consummation of the Exchange Offer, a written representation to the Company
(which may be contained in the letter of transmittal contemplated by the
Exchange Offer Registration Statement) to the effect that (A) it is not an
Affiliate of the Company, (B) it is not engaged in, and does not intend to
engage in, and has no arrangement or understanding with any person to
participate in, a distribution of the Exchange Notes to be issued in the
Exchange Offer and (C) it is acquiring the Exchange Notes in its ordinary course
of business. As a condition to its participation in the Exchange Offer, each
Holder using the Exchange Offer to participate in a distribution of the Exchange
Notes hereby acknowledges and agrees that, if the resales are of Exchange Notes
obtained by such Holder in exchange for Initial Notes acquired directly from the
Company or an Affiliate thereof, it (1) could not, under the policies, rules or
regulations of the Commission as in effect on the date of this Agreement, rely
on the position of the Commission enunciated in Morgan Stanley and
Co. Inc. (available June 5, 1991) and Exxon Capital Holdings
Corporation (available May 13, 1988), as interpreted in the Commission’s letter
to Shearman & Sterling dated July 2, 1993, and similar no-action letters
(including, if applicable, any no-action letter obtained pursuant to clause (i)
above), and (2) must comply with the registration and prospectus delivery
requirements of the Securities Act in connection with a secondary resale
transaction and that such a secondary resale transaction must be covered by an
effective registration statement containing the selling security holder
information required by Item 507 or 508, as applicable, of Regulation S-K.

 

(iii) Prior to effectiveness of the Exchange Offer Registration Statement, the
Company shall provide a supplemental letter to the Commission (A) stating that
the

 

--------------------------------------------------------------------------------


 

Company is registering the Exchange Offer in reliance on the position of the
Commission enunciated in Exxon Capital Holdings Corporation (available May 13,
1988), Morgan Stanley and Co. Inc. (available June 5, 1991) as interpreted in
the Commission’s letter to Shearman & Sterling dated July 2, 1993, and, if
applicable, any no-action letter obtained pursuant to clause (i) above,
(B) including a representation that the Company has not entered into any
arrangement or understanding with any Person to distribute the Exchange Notes to
be received in the Exchange Offer and that, to the best of the Company’s
information and belief, each Holder participating in the Exchange Offer is
acquiring the Exchange Notes in its ordinary course of business and has no
arrangement or understanding with any Person to participate in the distribution
of the Exchange Notes received in the Exchange Offer and (C) providing any other
commercially reasonable undertaking or representation required by the Commission
as set forth in any no-action letter obtained pursuant to clause (i) above, if
applicable.

 

(b) Shelf Registration Statement. In connection with the Shelf Registration
Statement, if any, the Company shall:

 

(i) (x) comply with all the provisions of Section 6(c) below and (y) use its
commercially reasonable efforts to effect such registration to permit the sale
of the Transfer Restricted Securities being sold in accordance with the intended
method or methods of distribution thereof (as indicated in the information
furnished to the Company pursuant to Section 4(b) hereof), and pursuant thereto
the Company will prepare and file with the Commission a Registration Statement
relating to the registration on any appropriate form under the Securities Act,
which form shall be available for the sale of the Transfer Restricted Securities
in accordance with the intended method or methods of distribution thereof within
the time periods and otherwise in accordance with the provisions hereof; and

 

(ii) issue, subject to compliance with the applicable Indenture, upon the
request of any Holder or purchaser of Initial Notes covered by any Shelf
Registration Statement contemplated by this Agreement, Exchange Notes having an
aggregate principal amount equal to the aggregate principal amount of Initial
Notes sold pursuant to the Shelf Registration Statement and surrendered to the
Company for cancellation; the Company shall register Exchange Notes on the Shelf
Registration Statement for this purpose and issue the Exchange Notes to the
purchaser(s) of securities subject to the Shelf Registration Statement in the
names as such purchaser(s) shall designate; provided, that the Holder shall pay
any transfer taxes or other fees charged in connection with such registration of
Exchange Notes.

 

(c) General Provisions. In connection with any Registration Statement and any
related Prospectus required by this Agreement, the Company shall:

 

(i) use its commercially reasonable efforts to keep such Registration Statement
continuously effective and provide all requisite financial statements for the
period specified in Section 3 or 4 of this Agreement, as applicable. Upon the
occurrence of any event that would cause any such Registration Statement (A) to
contain an untrue statement of material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading or (B) not to be effective and usable for resale of Transfer
Restricted Securities during the period required by this

 

--------------------------------------------------------------------------------


 

Agreement, the Company shall use its commercially reasonable efforts to file
promptly an appropriate amendment to such Registration Statement curing such
defect, and, if Commission review is required, use its commercially reasonable
efforts to cause such amendment to be declared effective as soon as practicable;

 

(ii) use its commercially reasonable efforts to prepare and file with the
Commission such amendments and post-effective amendments to the applicable
Registration Statement as may be necessary to keep such Registration Statement
effective for the applicable period set forth in Section 3 or 4 hereof, as the
case may be; cause the Prospectus to be supplemented by any required Prospectus
supplement, and as so supplemented to be filed pursuant to Rule 424 under the
Securities Act, and to comply fully with Rules 424, 430A and 462, as applicable,
under the Securities Act in a timely manner; and comply with the provisions of
the Securities Act in connection with the disposition of all securities covered
by such Registration Statement during the applicable period in accordance with
the intended method or methods of distribution by the sellers thereof set forth
in such Registration Statement or supplement to the Prospectus;

 

(iii) advise each Holder promptly and, if requested by such Holder, confirm such
advice in writing, (A) when the Prospectus or any Prospectus supplement or
post-effective amendment has been filed, and, with respect to any applicable
Registration Statement or any post-effective amendment thereto, when the same
has become effective, (B) of any request by the Commission for amendments to the
Registration Statement or amendments or supplements to the Prospectus or for
additional information relating thereto, (C) of the issuance by the Commission
of any stop order suspending the effectiveness of the Registration Statement
under the Securities Act or of the suspension by any state securities commission
of the qualification of the Transfer Restricted Securities for offering or sale
in any jurisdiction, or the initiation of any proceeding for any of the
preceding purposes, (D) of the existence of any fact or the happening of any
event that makes any statement of a material fact made in the Registration
Statement, the Prospectus, any amendment or supplement thereto or any document
incorporated by reference therein untrue, or that requires the making of any
additions to or changes in the Registration Statement in order to make the
statements therein not misleading, or that requires the making of any additions
to or changes in the Prospectus in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. If at any
time the Commission shall issue any stop order suspending the effectiveness of
the Registration Statement, or any state securities commission or other
regulatory authority shall issue an order suspending the qualification or
exemption from qualification of the Transfer Restricted Securities under state
securities or Blue Sky laws, the Company shall use its commercially reasonable
efforts to obtain the withdrawal or lifting of such order at the earliest
possible time;

 

(iv) subject to Section 6(c)(i), if any fact or event contemplated by
Section 6(c)(iii)(D) above shall exist or have occurred, use commercially
reasonable efforts to prepare a supplement or post-effective amendment to the
Registration Statement or related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of

 

--------------------------------------------------------------------------------


 

Transfer Restricted Securities, the Prospectus will not contain an untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading;

 

(v) if requested by an Initial Purchaser or a Holder, furnish to each Holder in
connection with such exchange or sale, if any, before filing with the
Commission, copies of any Registration Statement or any Prospectus included
therein or any amendments or supplements to any such Registration Statement or
Prospectus (including all documents incorporated by reference after the initial
filing of such Registration Statement), which documents will be subject to the
review and comment of such Holders in connection with such sale, if any, for a
period of at least five Business Days if practicable, or such shorter time
period as is practicable, and the Company will not file any such Registration
Statement or Prospectus or any amendment or supplement to any such Registration
Statement or Prospectus (including all such documents incorporated by reference)
to which such Holders shall reasonably object within five Business Days after
the receipt thereof. A Holder shall be deemed to have reasonably objected to
such filing only if such Registration Statement, amendment, Prospectus or
supplement, as applicable, as proposed to be filed, contains an untrue statement
of a material fact or omits to state any material fact necessary to make the
statements therein not misleading or fails to comply with the applicable
requirements of the Securities Act;

 

(vi) make available, at reasonable times, for inspection by one Holder
designated by a majority of the Holders and any attorney or accountant retained
by such Holders, all financial and other records, pertinent corporate documents
of the Company and cause the Company’s officers, directors and employees to
supply all information reasonably requested by any such Holder, attorney or
accountant in connection with such Registration Statement or any post-effective
amendment thereto subsequent to the filing thereof and prior to its
effectiveness; provided, however, that any information that is designated in
writing by the Company as confidential at the time of delivery of such
information shall be kept confidential by the Holders or any such attorney or
accountant, unless such disclosure is required by law;

 

(vii) if requested by any Holders in connection with such exchange or sale,
promptly include in any Registration Statement or Prospectus, pursuant to a
supplement or post-effective amendment if necessary, such information as such
Holders may reasonably request to have included therein, including, without
limitation, information relating to the “Plan of Distribution” of the Transfer
Restricted Securities; provided, that the Company shall not be required to
participate in a distribution of any derivative security by or on behalf of any
Holder; and make all required filings of such Prospectus supplement or
post-effective amendment as soon as practicable after the Company is notified of
the matters to be included in such Prospectus supplement or post-effective
amendment;

 

(viii) deliver to each Holder without charge, as many copies of the Prospectus
(including each preliminary prospectus) and any amendment or supplement thereto
as such Persons reasonably may request; the Company hereby consents to the use
(in accordance with law) of the Prospectus and any amendment or supplement
thereto by each selling Holder in connection with the offering and the sale of
the Transfer

 

--------------------------------------------------------------------------------


 

Restricted Securities covered by the Prospectus or any amendment or supplement
thereto;

 

(ix) upon the request of any Holder, enter into such commercially reasonable
agreements (including underwriting agreements) and make such customary
representations and warranties and take all such other commercially reasonable
actions in connection therewith in order to expedite or facilitate the
disposition of the Transfer Restricted Securities pursuant to any applicable
Registration Statement contemplated by this Agreement as may be reasonably
requested by any Holder in connection with any sale or resale pursuant to any
applicable Registration Statement. In such connection, the Company shall:

 

(A) upon request of any Holder, furnish (or in the case of paragraphs (2) and
(3), use its commercially reasonable efforts to cause to be furnished) to each
such Holder upon the effectiveness of the Shelf Registration Statement:

 

(1) a certificate, dated such date, signed on behalf of the Company by (x) an
executive officer of the Company and (y) a principal financial or accounting
officer of the Company, confirming, as of the date thereof, the matters set
forth in Section 6(g) of the Purchase Agreement and such other similar matters
as such Holders may reasonably request;

 

(2) an opinion, dated the date of effectiveness of the Shelf Registration
Statement, of counsel for the Company covering matters as are customarily
covered in opinions requested in connection with underwritten offerings and such
other matters as such Holder may reasonably request;

 

(3) a customary comfort letter, dated the date of effectiveness of the Shelf
Registration Statement, from the Company’s independent accountants, in the
customary form and covering matters of the type customarily covered in comfort
letters to underwriters in connection with underwritten offerings; and

 

(B) deliver such other documents and certificates as may be reasonably requested
by the selling Holders to evidence compliance with the matters covered in
clause (A) above and with any customary conditions contained in the any
agreement entered into by the Company pursuant to this clause (ix);

 

(x) prior to any public offering of Transfer Restricted Securities, cooperate
with the selling Holders and their counsel in connection with the registration
and qualification of the Transfer Restricted Securities under the securities or
Blue Sky laws of such jurisdictions as the selling Holders may request and do
any and all other acts or things necessary or advisable to enable the
disposition in such jurisdictions of the Transfer Restricted Securities covered
by the applicable Registration Statement, but in no event for longer than 365
days from the effective date of the Registration Statement; provided,
however, that the Company shall not be required to register or qualify as a
foreign corporation where it is not now so qualified or to take any action that
would subject it to the service of process in suits or to taxation, other than
as to matters and transactions relating to the Registration Statement, in any
jurisdiction where it is not now so subject;

 

--------------------------------------------------------------------------------


 

(xi) in connection with any sale of Transfer Restricted Securities that will
result in such securities no longer being Transfer Restricted Securities,
cooperate with the Holders to facilitate the timely preparation and delivery of
certificates representing Transfer Restricted Securities to be sold and not
bearing any restrictive legends; and to register such Transfer Restricted
Securities in such denominations and such names as the selling Holders may
request at least two Business Days prior to such sale of Transfer Restricted
Securities;

 

(xii) use its commercially reasonable efforts to cause the disposition of the
Transfer Restricted Securities covered by the Registration Statement to be
registered with or approved by such other governmental agencies or authorities
as may be necessary to enable the seller or sellers thereof to consummate the
disposition of such Transfer Restricted Securities, but in no event for longer
than 365 days from the effective date of the Registration Statement, subject to
the proviso contained in clause (x) above;

 

(xiii) provide a CUSIP number for all Transfer Restricted Securities not later
than the effective date of a Registration Statement covering such Transfer
Restricted Securities and provide the Trustee under the Indenture with typed
certificates for the Transfer Restricted Securities which are in a form eligible
for deposit with a custodian for the Depository Trust Company;

 

(xiv) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make generally available
to its security holders with regard to any applicable Registration Statement, as
soon as practicable, a consolidated earnings statement meeting the requirements
of Rule 158 (which need not be audited) covering a twelve-month period beginning
after the effective date of the Registration Statement (as such term is defined
in paragraph (c) of Rule 158 under the Securities Act); and

 

(xv) cause the Indenture to be qualified under the TIA not later than the
effective date of the first Registration Statement required by this Agreement
and, in connection therewith, cooperate with the Trustee and the Holders to
effect such changes to the Indenture as may be required for such Indenture to be
so qualified in accordance with the terms of the TIA; and execute and use its
commercially reasonable efforts to cause the Trustee to execute, all documents
that may be required to effect such changes and all other forms and documents
required to be filed with the Commission to enable such Indenture to be so
qualified in a timely manner.

 

(d) Restrictions on Holders. Each Holder agrees by acquisition of a Transfer
Restricted Security that, upon receipt of the notice referred to in
Section 6(c)(iii)(C) or any notice from the Company of the existence of any fact
of the kind described in Section 6(c)(iii)(D) hereof (in each case, a
“Suspension Notice”), such Holder will forthwith discontinue disposition of
Transfer Restricted Securities pursuant to the applicable Registration Statement
until (i) such Holder has received copies of the supplemented or amended
Prospectus contemplated by Section 6(c)(iv) hereof, or (ii) such Holder is
advised in writing by the Company that the use of the Prospectus may be resumed,
and has received copies of any additional or supplemental filings that are
incorporated by reference in the Prospectus (in each case, the “Recommencement
Date”). Each Holder receiving a Suspension Notice hereby agrees that it will
either (i) destroy

 

--------------------------------------------------------------------------------


 

any Prospectuses, other than permanent file copies, then in such Holder’s
possession which have been replaced by the Company with more recently dated
Prospectuses or (ii) deliver to the Company (at the Company’s expense) all
copies, other than permanent file copies, then in such Holder’s possession of
the Prospectus covering such Transfer Restricted Securities that was current at
the time of receipt of the Suspension Notice. The time period regarding the
effectiveness of such Registration Statement set forth in Section 3 or 4 hereof,
as applicable, shall be extended by a number of days equal to the number of days
in the period from and including the date of delivery of the Suspension Notice
to the Recommencement Date.

 

SECTION 7. REGISTRATION EXPENSES

 

(a) All expenses incident to the Company’s performance of or compliance with
this Agreement will be borne by the Company, regardless of whether a
Registration Statement becomes effective, including without limitation: (i) all
registration and filing fees and expenses; (ii) all fees and expenses of
compliance with federal securities and state Blue Sky or securities laws;
(iii) all expenses of printing (including printing certificates for the Exchange
Notes to be issued in the Exchange Offer and printing of Prospectuses),
messenger and delivery services and telephone; (iv) all reasonable fees and
disbursements of counsel for the Company; and (v) all fees and disbursements of
independent certified public accountants of the Company (including the expenses
of any special audit and comfort letters required by or incident to such
performance).

 

The Company will, in any event, bear its internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), the expenses of any annual audit and the fees and
expenses of any Person, including special experts, retained by the Company.

 

(b) In connection with any Shelf Registration Statement required by this
Agreement, the Company will reimburse the Holders of Transfer Restricted
Securities who are selling or reselling Initial Notes or Exchange Notes pursuant
to the “Plan of Distribution” contained in the Shelf Registration Statement for
the reasonable fees and disbursements of not more than one counsel, who shall be
selected by the Holders of a majority in principal amount of the Transfer
Restricted Securities for whose benefit such Shelf Registration Statement is
being prepared.

 

SECTION 8. INDEMNIFICATION

 

(a) Indemnification of the Holders. The Company agrees to indemnify and hold
harmless each Holder, its directors, officers, and each person, if any, who
controls such Holder within the meaning of the Securities Act and the Exchange
Act against any loss, claim, damage, liability or expense, as incurred, to which
such Holder, director, officer or controlling person may become subject, under
the Securities Act, the Exchange Act or other federal or state statutory law or
regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Company), insofar as such loss, claim, damage, liability or expense (or actions
in respect thereof as contemplated below) arises out of or is based upon any
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement, preliminary prospectus or Prospectus (or any amendment
or supplement thereto) provided by the Company to any Holder or any prospective
purchaser of Exchange Notes or registered Initial Notes, or the omission or
alleged omission therefrom of a material fact required to be stated therein or
necessary in order to make the statements therein, in

 

--------------------------------------------------------------------------------


 

light of the circumstances under which they were made, not misleading; and to
reimburse each such Holder and each such director, officer or controlling person
for any and all expenses (including the fees and disbursements of counsel chosen
pursuant to Section 8(c)) as such expenses are reasonably incurred by such
Holder or such director, officer or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action; provided, however, that the indemnity in
this Section 8(a) shall not apply to any loss, claim, damage, liability or
expense to the extent, but only to the extent, arising out of or based upon any
untrue statement or alleged untrue statement or omission or alleged omission
made in reliance upon and in conformity with written information relating to any
of the Holders furnished in writing to the Company by any of the Holders.

 

(b) Indemnification of the Company. Each Holder agrees, severally and not
jointly, to indemnify and hold harmless the Company, its directors, officers and
each person, if any, who controls the Company within the meaning of the
Securities Act or the Exchange Act, against any loss, claim, damage, liability
or expense, as incurred, to which the Company or any such director, officer or
controlling person may become subject, under the Securities Act, the Exchange
Act, or other federal or state statutory law or regulation, or at common law or
otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of such Holder), insofar as such loss, claim,
damage, liability or expense (or actions in respect thereof as contemplated
below) arises out of or is based upon any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement,
preliminary prospectus or Prospectus (or any amendment or supplement thereto) or
the omission or alleged omission therefrom of a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, in each case to the extent, but only to the
extent, that such untrue statement or alleged untrue statement or omission or
alleged omission was made in such Registration Statement, preliminary prospectus
or Prospectus (or any amendment or supplement thereto), in reliance upon and in
conformity with written information furnished to the Company by such Holder
expressly for use therein; and to reimburse the Company and each such director,
officer or controlling person for any and all expenses (including the fees and
disbursements of counsel chosen pursuant to Section 8(c)) as such expenses are
reasonably incurred by the Company or such director, officer or controlling
person in connection with investigating, defending, settling, compromising or
paying any such loss, claim, damage, liability, expense or action. In no event
shall any Holder, its directors, officers or any person who controls such Holder
be liable or responsible for any amount in excess of the amount by which the
total amount received by such Holder with respect to its sale of Transfer
Restricted Securities pursuant to a Registration Statement exceeds (i) the
amount paid by such Holder for such Transfer Restricted Securities and (ii) the
amount of any damages that such Holder, its directors, officers or any person
who controls such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.

 

(c) In case any action shall be commenced involving any person in respect of
which indemnity may be sought pursuant to Section 8(a) or 8(b) (the “indemnified
party”), the indemnified party shall promptly notify the person against whom
such indemnity may be sought (the “indemnifying person”) in writing and the
indemnifying party shall assume and control the defense of such action,
including the employment of counsel reasonably satisfactory to the indemnified
party and the payment of all fees and expenses of such counsel, as incurred
(except

 

--------------------------------------------------------------------------------


 

that in the case of any action in respect of which indemnity may be sought
pursuant to both Sections 8(a) and 8(b), a Holder shall not be required to
assume the defense of such action pursuant to this Section 8(c), but may employ
separate counsel and participate in the defense thereof, but the fees and
expenses of such counsel, except as provided below, shall be at the expense of
the Holder). Any indemnified party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of the indemnified party
unless (i) the employment of such counsel shall have been specifically
authorized in writing by the indemnifying party, (ii) the indemnifying party
shall have failed to assume the defense of such action or employ counsel
reasonably satisfactory to the indemnified party or (iii) the named parties to
any such action (including any impleaded parties) include both the indemnified
party and the indemnifying party, and the indemnified party shall have been
advised by such counsel that there may be one or more legal defenses available
to it which are different from or additional to those available to the
indemnifying party (in which case the indemnifying party shall not have the
right to assume the defense of such action on behalf of the indemnified party).
In any such case, the indemnifying party shall not, in connection with any one
action or separate but substantially similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for the fees and expenses of more than one separate firm of attorneys (in
addition to any local counsel) for all indemnified parties and all such fees and
expenses shall be reimbursed as they are incurred. Such firm shall be designated
in writing by a majority of the Holders, in the case of the parties indemnified
pursuant to Section 8(a), and by the Company, in the case of parties indemnified
pursuant to Section 8(b).

 

(d) Settlements. The indemnifying party under this Section 8 shall not be liable
for any settlement of any proceeding effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
the indemnifying party agrees to indemnify the indemnified party against any
loss, claim, damage, liability or expense by reason of such settlement or
judgment. No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement, compromise or consent to the entry of
judgment in any pending or threatened action, suit or proceeding in respect of
which any indemnified party is or could have been a party and indemnity was or
could have been sought hereunder by such indemnified party, unless such
settlement, compromise or consent (i) includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such action, suit or proceeding and (ii) does not include any statements as to
or any findings of fault, culpability or failure to act by or on behalf of any
indemnified party.

 

(e) Contribution. If the indemnification provided for in Section 8 hereof is for
any reason held to be unavailable to or otherwise insufficient to hold harmless
an indemnified party in respect of any losses, claims, damages, liabilities or
expenses referred to therein, then each indemnifying party shall contribute to
the aggregate amount paid or payable by such indemnified party, as incurred, as
a result of any losses, claims, damages, liabilities or expenses referred to
therein (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company, on the one hand, and the Holders, on the other
hand, from their sale of Transfer Restricted Securities or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company, on
the one hand, and of the Holder, on the other hand, in connection with the
statements or omissions which resulted in

 

--------------------------------------------------------------------------------


 

such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations. The relative fault of the Company, on the one
hand, and of the Holder, on the other hand, shall be determined by reference to,
among other things, whether any such untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the Company, on the one hand, or the Holder, on the
other hand, and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.

 

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim. The provisions set forth in
Section 8 hereof with respect to notice of commencement of any action shall
apply if a claim for contribution is to be made under this
Section 8(e); provided, however, that no additional notice shall be required
with respect to any action for which notice has been given under Section 8
hereof for purposes of indemnification.

 

The Company and each Holder agree that it would not be just and equitable if
contribution pursuant to this Section 8(e) were determined by pro rata
allocation (even if the Holders were treated as one entity for such purpose) or
by any other method of allocation which does not take account of the equitable
considerations referred to in this Section 8(e).

 

Notwithstanding the provisions of this Section 8(e), no Holder, its directors,
its officers or any person, if any, who controls such Holder shall be required
to contribute any amount in excess of the amount by which the total received by
such Holder with respect to the sale of Transfer Restricted Securities pursuant
to a Registration Statement exceeds (i) the amount paid by such Holder for such
Transfer Restricted Securities and (ii) the amount of any damages which such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11 of the Securities Act) shall
be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Holders’ obligations to contribute pursuant to
this Section 8(e) are several, and not joint, in proportion to the respective
principal amount of Transfer Restricted Securities held by each Holder
hereunder. For purposes of this Section 8(e), each director and officer of a
Holder and each person, if any, who controls a Holder within the meaning of the
Securities Act and the Exchange Act shall have the same rights to contribution
as such Holder, and each director and officer of the Company, and each person,
if any, who controls the Company within the meaning of the Securities Act and
the Exchange Act shall have the same rights to contribution as the Company.

 

SECTION 9. RULE 144A and RULE 144

 

The Company agrees with each Holder, for so long as any Transfer Restricted
Securities remain outstanding and during any period in which the Company (i) is
not subject to Section 13 or 15(d) of the Exchange Act, to make available, upon
request of any Holder, to such Holder or beneficial owner of Transfer Restricted
Securities in connection with any sale thereof and any prospective purchaser of
such Transfer Restricted Securities designated by such Holder or beneficial
owner, the information required by Rule 144A(d)(4) under the Securities Act in
order to permit resales of such Transfer Restricted Securities pursuant to
Rule 144A, and (ii) is subject

 

--------------------------------------------------------------------------------


 

to Section 13 or 15(d) of the Exchange Act, to use its commercially reasonable
efforts to make all filings required thereby in a timely manner in order to
permit resales of such Transfer Restricted Securities pursuant to Rule 144.

 

SECTION 10. MISCELLANEOUS

 

(a) No Inconsistent Agreements. The Company will not, on or after the date of
this Agreement, enter into any agreement with respect to its securities that is
inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof. The rights granted to the
Holders hereunder do not in any way conflict with and are not inconsistent with
the rights granted to the holders of the Company’s securities under any
agreement in effect on the date hereof.

 

(b) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to or departures from the
provisions hereof may not be given unless (i) in the case of Section 5 hereof
and this Section 10(b)(i), the Company has obtained the written consent of
Holders of all outstanding Transfer Restricted Securities and (ii) in the case
of all other provisions hereof, the Company has obtained the written consent of
Holders of a majority of the outstanding principal amount of Transfer Restricted
Securities (excluding Transfer Restricted Securities held by the Company or its
Affiliates). Notwithstanding the foregoing, a waiver or consent to departure
from the provisions hereof that relates exclusively to the rights of Holders
whose Transfer Restricted Securities are being tendered pursuant to the Exchange
Offer, and that does not affect directly or indirectly the rights of other
Holders whose Transfer Restricted Securities are not being tendered pursuant to
such Exchange Offer, may be given by the Holders of a majority of the
outstanding principal amount of Transfer Restricted Securities subject to such
Exchange Offer.

 

(c) Third Party Beneficiary. The Holders shall be third party beneficiaries to
the agreements made hereunder between the Company, on the one hand, and the
Initial Purchasers, on the other hand, and shall have the right to enforce such
agreements directly to the extent they may deem such enforcement necessary or
advisable to protect its rights or the rights of Holders hereunder.

 

(d) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, facsimile, or air
courier guaranteeing overnight delivery:

 

(i) if to a Holder, at the address set forth on the records of the Registrar
under the Indenture, with a copy to the Registrar under the Indenture; and

 

(ii) if to the Company:

 

Tenet Healthcare Corporation

1445 Ross Avenue, Suite 1400

Dallas, Texas 75202

Facsimile No.: (469) 893-8600

Attention: General Counsel

 

With a copy to:

 

Gibson, Dunn & Crutcher LLP

200 Park Avenue

 

--------------------------------------------------------------------------------


 

New York, New York 10166

Facsimile No.: (212) 351-5237

Attention: Andrew Fabens

 

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when receipt
acknowledged, if facsimiled; and on the next Business Day, if timely delivered
to an air courier guaranteeing overnight delivery.

 

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.

 

(e) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including
without limitation and without the need for an express assignment, subsequent
Holders; provided, that nothing herein shall be deemed to permit any assignment,
transfer or other disposition of Transfer Restricted Securities in violation of
the terms hereof or of the Purchase Agreement or the Indenture. If any
transferee of any Holder shall acquire Transfer Restricted Securities in any
manner, whether by operation of law or otherwise, such Transfer Restricted
Securities shall be held subject to all of the terms of this Agreement, and by
taking and holding such Transfer Restricted Securities such Person shall be
conclusively deemed to have agreed to be bound by and to perform all of the
terms and provisions of this Agreement, including the restrictions on resale set
forth in this Agreement and, if applicable, the Purchase Agreement, and such
Person shall be entitled to receive the benefits hereof.

 

(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

(g) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

(h) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICT OF LAW RULES THEREOF.

 

(i) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

 

(j) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted with respect to the Transfer
Restricted Securities. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

 

--------------------------------------------------------------------------------


 

(Signature Pages Follow)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

TENET HEALTHCARE CORPORATION

 

 

 

 

 

By:

/s/ Tyler C. Murphy

 

Name:

Tyler C. Murphy

 

Title:

Treasurer

 

[Signature Page to Unsecured Notes Exchange and Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

The foregoing Agreement is hereby confirmed and
accepted as of the date first above written.

 

BARCLAYS CAPITAL INC.

Merrill Lynch, Pierce, Fenner & Smith Incorporated

Citigroup Global Markets Inc.

Wells Fargo Securities, LLC

Goldman, Sachs & Co.

Morgan Stanley & Co. LLC

Scotia Capital (USA) Inc.

 

 

By: Barclays Capital Inc.

 

 

 

 

By:

/s/ Jeremy Hazan

 

Name:

Jeremy Hazan

 

Title:

Director

 

 

 

 

 

 

 

By: Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

 

 

 

By:

/s/ Sarang Gadkari

 

Name:

Sarang Gadkari

 

Title:

Managing Director

 

 

 

 

 

 

 

By: Citigroup Global Markets Inc.

 

 

 

 

By:

/s/ Stuart G. Dickson

 

Name:

Stuart G. Dickson

 

Title:

Managing Director

 

 

 

 

 

 

 

By: Wells Fargo Securities, LLC

 

 

 

 

By:

/s/ David Gillespie

 

Name:

David Gillespie

 

Title:

Managing Director

 

 

[Signature Page to Unsecured Notes Exchange and Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

By: Goldman, Sachs & Co.

 

 

 

 

By:

/s/ Michael Hickey

 

Name:

Michael Hickey

 

Title:

VP

 

 

 

 

By: Morgan Stanley & Co. LLC

 

 

 

 

By:

/s/ Christy Silvester

 

Name:

Christy Silvester

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By: Scotia Capital (USA) Inc.

 

 

 

 

By:

/s/ Paul Mckeown

 

Name:

Paul Mckeown

 

Title:

Managing Director

 

 

[Signature Page to Unsecured Notes Exchange and Registration Rights Agreement]

 

--------------------------------------------------------------------------------